  Case 13-11597         Doc 54     Filed 10/09/18 Entered 10/09/18 09:58:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-11597
         Mark Carpio
         Rowena Velez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/22/2013.

         2) The plan was confirmed on 07/22/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/24/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $46,636.00.

         10) Amount of unsecured claims discharged without payment: $245,901.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-11597           Doc 54       Filed 10/09/18 Entered 10/09/18 09:58:37                     Desc Main
                                         Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                $62,484.00
         Less amount refunded to debtor                             $844.48

NET RECEIPTS:                                                                                      $61,639.52


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,500.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $2,633.62
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $6,133.62

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
ADT                                 Unsecured         652.01           NA              NA            0.00       0.00
ADVOCATE GOOD SAMARITAN             Unsecured         100.00           NA              NA            0.00       0.00
ARI Holiday Network Atty            Unsecured      1,996.00            NA              NA            0.00       0.00
ARI Holiday Network Atty            Secured        1,996.00            NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC                Unsecured            NA     18,254.17        18,254.17      7,249.79        0.00
BANK OF AMERICA                     Unsecured     18,050.86            NA              NA            0.00       0.00
CHILDRENS HOSPITAL OF CHICAGO Unsecured               461.25           NA              NA            0.00       0.00
CHILDRENS SURGICAL FOUNDATION Unsecured               123.15           NA              NA            0.00       0.00
CITIBANK NA                         Unsecured     19,289.79            NA              NA            0.00       0.00
CITIMORTGAGE                        Unsecured     71,213.68     70,304.53        70,304.53     27,922.01        0.00
CITIMORTGAGE                        Secured       71,213.68            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured                 NA       1,184.40        1,184.40        470.39        0.00
CITY OF CHICAGO PARKING BUREAU Unsecured              300.00           NA              NA            0.00       0.00
Direct Loan Servicing System        Unsecured      1,544.00            NA              NA            0.00       0.00
DR GEORGE BUCCIERO                  Unsecured          65.41           NA              NA            0.00       0.00
GLHEC & AFF                         Unsecured     41,077.00     42,620.30        42,620.30     16,926.99        0.00
INTERNAL REVENUE SERVICE            Priority             NA           0.00            0.00           0.00       0.00
Lisle-Woodridge Fire Protection Dis Unsecured         914.00           NA              NA            0.00       0.00
LORETTO HOSPITAL                    Unsecured         117.00           NA              NA            0.00       0.00
Miorma                              Unsecured          77.00           NA              NA            0.00       0.00
MOHELA                              Unsecured            NA       1,677.13        1,677.13        666.09        0.00
NORTH SHORE GYNECOLOGY              Unsecured          77.00           NA              NA            0.00       0.00
NORTHWESTERN FACULTY FOUNDA Unsecured                  91.21           NA              NA            0.00       0.00
OAK HARBOR CAPITAL                  Unsecured         831.72        831.72          831.72        330.32        0.00
PRA RECEIVABLES MGMT                Unsecured      3,538.79       3,538.79        3,538.79      1,405.46        0.00
RUDY SABBAGHA MD                    Unsecured         246.20           NA              NA            0.00       0.00
Rush University Medical Center      Unsecured      1,435.50            NA              NA            0.00       0.00
WELLS FARGO BANK NA                 Secured              NA         534.85          534.85        534.85        0.00
WELLS FARGO BANK NA                 Secured      202,707.00    301,602.54       302,137.39           0.00       0.00
WELLS FARGO BANK NA                 Unsecured    116,765.73            NA              NA            0.00       0.00
WOMENS PRACTICE                     Unsecured          81.65           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-11597        Doc 54     Filed 10/09/18 Entered 10/09/18 09:58:37                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim         Principal       Int.
Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
WOMENS PRACTICE LLC            Unsecured          73.40           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                               $302,137.39              $0.00                   $0.00
      Mortgage Arrearage                                 $534.85            $534.85                   $0.00
      Debt Secured by Vehicle                              $0.00              $0.00                   $0.00
      All Other Secured                                    $0.00              $0.00                   $0.00
TOTAL SECURED:                                       $302,672.24            $534.85                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $138,411.04        $54,971.05                    $0.00


Disbursements:

       Expenses of Administration                           $6,133.62
       Disbursements to Creditors                          $55,505.90

TOTAL DISBURSEMENTS :                                                                       $61,639.52




UST Form 101-13-FR-S (09/01/2009)
  Case 13-11597         Doc 54      Filed 10/09/18 Entered 10/09/18 09:58:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
